The Judge

charged the jury that arson in the first degree, consisted in willfully, setting fire to, or burning, in the nighttime, an inhabited dwelling-house, and the punishment was death.
There was no doubt in the case that the building had been purposely and willfully fired, and the main question was whether the prisoner was the guilty party.
Hpon that point the jury had the evidence of the men who followed him, and never lost sight of him, from the moment that he was seen descending from the garret until he was delivered to the police; the facts of his coat, shoes and dirk-knife, being found in the house; that he was in his stocking-feet when caught; that he was in the garret just long enough to kindle the fire that was discovered; and his own admissions.
As to the weight to be given to the admissions, it was necessary that the jury shordd be cautioned. They were not to be regarded as of the same character with confessions of judgment in civil actions, but, like any other testimony, only as evidence of the truth of the facts stated. In the annals of criminal justice, men had been known to confess themselves guilty of crimes which had never, in fact, been committed. A remarkable case had occurred in this country, where a man and his son had confessed themselves guilty of the murder of a person who was not, in fact, dead, but who had mysteriously *89disappeared, and returned to Ms home in time to save the lives of the accused. In the days when torture was used, such confessions were not unfrequent, and even in these days it has happened that hope, or despair, or fright, or a spirit of self-sacrifice, have caused untrue confessions to be made. Hence the law has tM-own the safeguard of its rules around this species of testimony, and requires that they be received with great caution; not to be disregarded when corroborated by other testimony, and not to be implicitly relied upon unless they are.
Another consideration in behalf of the prisoner was to be regarded. It was urged, and was attempted to be proved, that, at the time, he was too drunk to know what he was about. How, though the rule is well established that intoxication voluntarily imposed, is no excuse for, or even extenuation of, crime, yet it is proper to consider it in cases where the intention is the main element of the offense, as in homicide, whether there is an intention to Mil, and in passing-counterfeit money, whether it was known to be counterfeit. In such cases, it may with great propriety be asked whether the mind was in a condition to have the requisite intention or knowledge?
But there was no such element in tMs case, for when it was clearly made out, as it was here, that the firing the house was willfully done, it was of no consequence what was the motive for, or intention of, the act, nor was it even necessary to prove that the prisoner knew that the building was inhabited. The fact that it was so was all that the law required to be made out.
The motive of the prisoner, then, for perpetrating the offense, or his condition of intoxication, were alike excluded from consideration by the language of the statute defining the crime. How far it might be just or wise to establish so severe a rule, was not for the court or jury to determine; it was enough for them that the law, which it was their duty to administer, was thus written.
The element wMch entered into the calculation of the law, *90when it made the arson of an inhabited dwelling a capital offense, was the danger to human life, and our law—however it may be elsewhere—has nowhere visited upon the destruction of property the same severe penalty it has upon the destruction of life.
Now, suppose in this case it had been clearly made out that the prisoner had been influenced merely by an unregulated desire to witness the bustle and excitement which would grow out of a fire among those wooden buildings, in the dead of the night, and had intended, by watching and giving an alarm in time, to take every precaution against the loss of life, would any one say that the offense was as heinous, and deserved as severe a penalty, as if the act had been done with the deliberate purpose of taking life ? Yet the law makes no' distinction between the cases, and the jury must beware that they did not suffer any such consideration to warp them from their plain duty of administering the law as it was.
The prisoner was convicted and executed.